Judgment reversed on the law, and a new trial granted, with costs to abide the event. We think plaintiff made a prima facie case upon proof of the license number and defendant’s ownership of the ear, and that the presumption from these facts, that the person operating the ear at the time of the accident was engaged in defendant’s service, or was using the car with his permission, was not conclusively rebutted by the testimony of defendant to the contrary, although not contradicted. The question of his credibility was for the jury. (See Ferris v. Sterling,[214: N. Y. 249; Schultze v. McGuire, 241 id. 460.) Kelly, P. J:, Jaycox, Manning, Young and Kapper, JJ., concur.